DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOSEPH SILKY,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2837

                           [November 14, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 07-1182 CF10A.

   Joseph Silky, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.